Citation Nr: 1743950	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-34 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to October 1977 and from November 1978 to February 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2013 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference hearing at the RO.  The Veteran was scheduled for a Board videoconference hearing in December 2016.  He was notified of the hearing by a letter dated in October 2016.  This notification letter was sent to the Veteran's old mailing address, and the Veteran failed to appear for the Board hearing.  In a brief dated in December 2016, the Veteran's representative requested that the appeal be remanded for the Veteran to be rescheduled for another hearing since the hearing notification letter was sent to an incorrect mailing address.  The Veteran made a similar request in a July 2017 statement.  To date, the Veteran has not been scheduled for his clearly requested Board hearing and the Board finds good cause for his failure to report for the hearing.  Thus, the Veteran's motion to remand for a videoconference hearing is granted.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the local RO in Oakland, California, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing at his new mailing address (see July 2017 statement from the Veteran).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




